MICKLE, Judge.
Appellant challenges his convictions and sentences imposed following remand from an earlier appeal. While we do not find the prison and probationary terms imposed after appellant’s successful appeal to be impermis-sibly harsher than the original sentences, we do conclude that the imposition of restitution for the first time on remand constituted a prohibited enhancement. Sqe Brooks v. State, 655 So.2d 238 (Fla. 1st DCA 1995); Jones v. State, 590 So.2d 1061 (Fla. 4th DCA 1991); Abt v. State, 581 So.2d 1001 (Fla. 4th DCA 1991); Morganti v. State, 573 So.2d 820 (Fla.1991). We therefore reverse the imposition of restitution and remand with instructions for the trial court to vacate that part of the sentence. In all other respects, the convictions and sentences are affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
LAWRENCE and DAVIS, JJ., concur.